May 13, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
Price Daniels, Sr. Building
209 W. 14th Street, Room 101
Austin, Texas 78701

       Re: Suzanna Eckchum v. The State of Texas for the Protection of Hal Ketchum
       Trial Court Cause NoC2014-1690C
       Appeal Court Cause No. 03-15-00107-CV


Mr. Kyle:

I am the official court reporter charged with the responsibility of preparing the Reporter’s
Record in the above-styled and numbered cause for filing in the Court of Appeals. I will
be unable to file the Reporter’s Record within the time allotted by the Rules due to being
in a murder trial and providing the attorneys in that trial with daily copies and therefore I
am requesting an extension of time until June 13, 2015. Please advise should further
action be required on my part. Thank you for your attention to this matter.


                                              Sincerely,

                                              Dana Dance
                                              Official Court Reporter
                                              Comal County at Law #2
                                              150 N. Seguin Ave., Ste 301
                                              New Braunfels, Texas 78130
                                              (830) 624-9506
Cc: Ms. Mysha Lubke via Fax